PER CURIAM
Husband appeals the denial of his motion to terminate spousal support and reduce child support. Wife cross-appeals the trial court’s termination of husband’s obligation to maintain a life insurance policy.
Husband contends that his error in valuing a commercial building before entry of the divorce judgment, his inability to sell the family home, his poor decisions regarding taxes and his inability to pay taxes since the judgment have created a substantial and unanticipated change in economic circumstances that would allow a modification of the judgment pursuant to ORS 107.135(2). Wife contends that there is no basis for modification of any portion of the judgment, including the life insurance payments.
On de novo review, we agree with the trial court that there has been no substantial change in circumstances. Each circumstance listed by husband existed or could have been anticipated before entry of the original judgment. Because there was no material change of circumstances, the trial court erred in modifying the judgment to eliminate husband’s obligation to maintain his life insurance policy.
Affirmed on appeal; reversed on cross-appeal; costs to wife.